DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/16/2021 has been entered.
Claims pending: 16-28.
1) Claims amended:
	(1) independent claim: 16, 22, 25, 26, 27 and 28.
	(2) dependent claims: 16-18, 21 and 28.
Summary of Response to Amendment& Argument
Applicant's arguments filed August, 2021 have been fully considered and the results are as followed, see more detailed explanation at “Response to Argument” at the end.
1) 101 Rejection: maintained.
(2) 103 Rejections: applicant’s comments that the cited references fail to teach the amended features are noted, however, new citations have been used to address the amended features.  See Response to Arguments at the end of the action.
(3) 112, 2nd rejection: none.
Status of Claims
Claims pending: 16-28.  The pending claims comprise 6 groups of claims:
	1) System1 (credit screening support system): 16-21,  
2) Device1 (vehicle-mounted device): 22-24, and  
3) Apparatus1 (server): 25, and 
4) Method1 (A credit screening support method): 26, 
5) Program1: 27, and 
6) Article1 (a storage medium): 28
Independent claims 26, 27, and 28 are broader and will be examined first.
As of 8/16/2021, independent claim 26 is as followed:
26. (Currently Amended)	A credit screening support method for computing credit information on a user of a vehicle based on operational information on the vehicle received from a vehicle-mounted device configured to acquire the operational information on the vehicle, and selectively switch the vehicle between a starting-disabled state and a starting-enabled state, 
the credit screening support method comprising:
[1] inputting the operational information acquired by the vehicle-mounted device,
[2] computing the credit information on the user based on the operational information input,
[3] outputting the credit information on the user, and
[4] predicting future income information for the user based on the operational information, 
wherein the credit information includes rank information about a credit limit, and the
rank information is classified in accordance with the operational information for a plurality of vehicles and/or information computed from the operational information.
Note: for referential purpose, numerals [1]-[4] are added to the beginning of each device.
Claim Rejections - 35 USC § 112
Claims 16-28 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1)  In independent claims 16, 22, 25, 26, 27 and 28, the scope of the claim, as shown in the preamble, calls a “credit screening support system” but the claim has been amended to include a step of “switch the vehicle between a starting-disabled state and a starting-enabled state”, it’s not clear the relationship of the “credit screening support system” and the switch between the various states of the vehicle.  
Claim Rejections - 35 USC § 112
Claims 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
1) Independent claim 27 is a program.  It’s not clear how a program further limits the steps and features of method claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	2) Independent claim 28 is an article (a storage medium in the form of memory).  It’s not clear how an article/memory further limits the steps and features of method claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Per New Guidelines 2019 PEG as of October 2019

Claims 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 16-28:
Claim categories:
(1) Process/method: 26, and
(2) Machine/system: 16-25, 
(3) Manufacture/product: 27-28. 
(4) Composition: none.
Analysis:

1. Method: claims 26, is directed to a process for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: 
(1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user, which is an abstract idea (Step 1:Yes).
2. Machine/system: claims 16-25 are directed to a computer system comprising (1) a compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user, which is an abstract idea (Step 1:Yes).
3. Program/Article: claims 27-28, is directed to a program and an article for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user, which is an abstract idea (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.
  
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     
Actual Analysis:
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Independent method claim 26 (serve as representative for the other independent claim) is directed to a process for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user, using a generic mobile device (server computer or “data processing system”), which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to compute a credit value for a consumer/user using a model-predictive analyzer by collecting information about a user, computing a credit value based on the collected information, then outputting the credit value or credit report which normally contains consumer “trustworthy” credit score or rating/ranking for credit limit.  The recited subject matter also belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements and vehicle-mounting device, which are recited at a high level of generality, provide conventional computer functions
Claim 26 recites a method, comprising:	
[1] inputting data (operation info.) 	Data gathering, 
	Insignificant Extra-Solution Activity (IE-SA).	
[2] computing the credit information.		  	Mental step.
[3] outputting data (credit information).		Mental step.
[4] predicting future income.				Mental step.
[5] rank information is classified.			Mental step.

Thus under Step 2A, prong 1 or (i), the limitations of steps [2]-[4], recite steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 1, as a whole, is focused on “business process management” by configuring a plan for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user.  The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1 and 9, and specification [0007-0119], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 26 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     

(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step 1, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 4 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, computer server system, and communication software to perform all the business steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user.  The computer system in the [4] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: inputting, calculating, outputting, and classified rank features.  The additional steps of receiving/inputting information is insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical 
Furthermore, a method for computing credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and (3) outputting the credit information on the user is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and rank information is classified.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 1 is directed to an abstract idea, the next step would be determined whether claim 1: 
(1) adds specific limitation beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field, or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
As shown in the claim, the only claim element beyond the abstract idea is the “server data processing system,” i.e., a collection of generic computer components used to perform generic computer functions, as shown in Spec. [0007-0119] and Figs. 1, 6 and 9.  There is nothing in the specification to indicate that the steps recited in claim 26 requires any specialized hardware or inventive computer components, invoke any specialized inventive software, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving information, calculating credit value, and outputting credit value/report.
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply configuring a plan to compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting computing the credit information on the user, and rank information is classified. As shown in the specification ¶¶ [0007-0119], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of configuring a plan to compute credit information on a user of a vehicle based on operational information received from a vehicle-mounted device configured to acquire the operation information on the vehicle comprising the steps of: (1) inputting information, (2) computing the credit information on the user, and rank information is classified, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1, 6 and 9, to carry out the steps [1]-[4] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, calculating and output data), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image3.png
    319
    722
    media_image3.png
    Greyscale


As shown above, the current claimed invention reads over “business interactions” between the various entities such as telematics device, car care system, car care device, service provider, which is a method of organizing human activity and, therefore, an abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that parsing, comparing, storing, and editing data are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  

As for dep. claim 17 (part of 16 above), which deals with further details of predicting income information as part of determining credit information, this further limits the abstract idea of the credit computing feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or 
(c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 17 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 18 (part of 16 above), which deals with further details of the outputted credit information, to a financial system, this further limits the abstract idea of the outputted feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 18 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 19 (part of 16 above), which deals with further details of the ranked information, outputted credit information, classifying into a plurality of stages, this further limits the abstract idea of the outputted feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 19 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 20 (part of 16 above), which deals with further details of the operational status information of the vehicle or user, this further limits the abstract idea of operational status without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 20 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 21 (part of 16 above), which deals with further details of the financial status of the vehicle, this further limits the abstract idea of operation of the vehicle, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 21 is not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).

Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 26 (method), 27 (program), 28 (article), 25 (apparatus: server), 22-24 (device), and 16-21 (credit screening support system), are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over:
Name:					Publication:
(1) WESTERLAGE et al.		2011/0.307.141, and  
(2) FOLLMER ET AL.			2008/0.258.890, and 
(3) ANNAPPINDI			2015/0.026.039, and 
(4) BHATIA. 				US 2019/0.095.898.
As for independent claim 26 (method1) and respective 27 (program), 28 (article), 25 (apparatus), 22 (vehicle-mounted device), and 16-21 (system1), WESTERLAGE et al. discloses a system for determining equipment utilization and payment amount for a user (employee) associated with vehicle 20 comprising:
[1] a vehicle-mounted device configured to acquire operational information on a vehicle; and 
{see Fig. 1, Vehicle 20, Motion Sensor 34, Ignition Sensor 32, Utilization Monitor 30}

    PNG
    media_image4.png
    545
    518
    media_image4.png
    Greyscale


[2] a server configured to compute payment (wages) information on a user of the vehicle based on the operational information received from: the vehicle-mounted device, the server including
{see Fig. 1, Monitoring Station “50”, and respective [0063] below}

    PNG
    media_image5.png
    141
    573
    media_image5.png
    Greyscale

[0055 ……server capable of distributing information relating to the utilization of the vehicles 20.], and 
[0072 …in connection with server embodiments, ..]
[2,1] inputting the operational information acquired by the vehicle-mounted device,
{see Fig. 1, Vehicle 20, Motion Sensor 34, Ignition Sensor 32, Utilization Monitor 30}
[2,2] computing the payment (wage) information on the vehicle based on the operational information input by the input means, and

    PNG
    media_image5.png
    141
    573
    media_image5.png
    Greyscale

[2,3] outputting the payment information on the vehicle computed by the payment (wages) information computing means.
{see Fig. 3, Presentation Module “88”, and respective 
[0050 “… monitoring station 50 may include…, an interface module 84, an analysis module 86, a presentation module 88, and a display 90”].
[4] predicting future income information for the user based on operational information, 
If the employee has only 1 job and the job is associated with the utilization of the vehicle 20 of WESTERLAGE et al., then the job payment for the utilization of the vehicle on Jan. 1, 2020, i.e. $1,500/event/usage, and if it’s the only job for the month, then the income of the 1, $1,200 /usage2, and $1,300 /usage2, then the income of the employee for the month of Feb. 2020 is $4,000/mth.
Note on [0052], WESTERLAGE ET AL. discloses program claim 27 and article claim 28 in the form of “computer-readable storage media on which computer instructions and logic are encoded.” [0052 ..station memory 82 may represent, in part, computer-readable storage media on which computer instructions and/or logic are encoded.]

    PNG
    media_image6.png
    382
    501
    media_image6.png
    Greyscale

WESTERLAGE ET AL. fairy teaches the claimed invention except for explicitly discloses: 
(1) the amended feature of a step “selectively switch the vehicle between a starting-disabled state and a starting-enabled state”, and 
(2) the function of the calculated value, credit value of the user and not the payment/wages (income) of the user, and 

In a system/method for remotely monitoring and controlling the operation of a vehicle, FOLLMER ET AL. is cited to teach the feature of selectively switch the vehicle between a starting-disabled state and a starting-enabled state”, see [0113]-[0116] and [0120]-[0121]. 

    PNG
    media_image7.png
    285
    626
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    515
    485
    media_image8.png
    Greyscale


Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the vehicle income/payment screening system of WESTERLAGE et al. vehicle monitoring and vehicle operation control by selectively switching the vehicle between a starting-disabled state and a starting-enabled state as taught by FOLLMER ET AL. for controlling the vehicle due to improper vehicle status/condition or authorization commands, as taught in [0113-0015] and [0120-0121].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
ANNAPPINDI is cited to teach a determination of credit information of a user from the user’s income (job payment) or wages, see Fig. 4 and Fig. 9.
{see Fig. 4 “Credit Risk”.

    PNG
    media_image9.png
    472
    450
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    633
    500
    media_image10.png
    Greyscale

If the employee has only 1 job and the job is associated with the utilization of the vehicle 20 of WESTERLAGE et al., then the job payment for the utilization of the vehicle on Jan. 1, 2020, i.e. $1,500/event/usage, and if it’s the only job for the month, then the income of the employee for the month of Jan. 2020 is $1,500/mth.  If the vehicle is used 3 times in February for a payment of $1,500/usage1, $1,200 /usage2, and $1,300 /usage2, then the income of the employee for the month of Feb. 2020 is $4,000/mth.
include in the income/payment screening system of WESTERLAGE et al. / FOLLMER ET AL. credit evaluation for user for computing the credit information of the user based on the user’s income (payment) as taught by ANNAPPINDI for predicting consumer credit score using income based credit score, see Fig. 5, and 9 and respective [0092].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
The teachings of WESTERLAGE ET AL. /FOLLMER ET AL. / ANNAPPINDI does not explicitly discloses the feature of (2) credit rating/rank information on the credit limit of the user.
BHATIA is cited to teach features of the credit information, i.e., includes rank information about a credit limit.

    PNG
    media_image11.png
    236
    501
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al. / FOLLMER ET AL. /ANNAPPINDI features of the credit information, i.e., includes rank information about a credit limit as taught by BHATIA for presenting to the user the relationship of ranking and credit limit for user information and available options, see [0118] above.  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 17 (part of 16 above), which deals with the server’s features, includes a system for predicting income information, this is taught in ANNAPPINDI Fig. 4 and Fig. 9, as cited above.

    PNG
    media_image9.png
    472
    450
    media_image9.png
    Greyscale

As for dep. claim 18 (part of 16 above), which deals with a usage of the outputted credit information, being sent to a financial system, this is taught in WESTERLAGE et al. Fig. 1, wherein the outputted information is sent to the “Monitoring Station” 50, a financial system, for billing and wages preparation for employees.
16 above), this is taught in BHATIA [0119] and [0125].

    PNG
    media_image12.png
    273
    500
    media_image12.png
    Greyscale

As for dep. claim 20 (part of 16 above), which deals the relationship between the classified credit rank and payment (income) /vehicle operation information, this is taught in ANNAPPINDI Fig. 9 which indicates the consumer’s credit score is a function of “ability to pay score” or user’s income potential.  For example, as shown in Fig. 4, the loan credit risk score depends on (1) willingness and (2) Capacity (Ability or income).  For the same unsecured loan credit risk, a person makes $5,000/mth would have a higher credit score than a person makes $2,500/mth.  

    PNG
    media_image9.png
    472
    450
    media_image9.png
    Greyscale

As for dep. claim 21 (part of 16 above), which deals with a type of vehicle information for the operational information, an operational status of the vehicle wherein the vehicle is a construction machine, this is taught in WESTERLAGE et al. Fig. 1 and FOLLMER ET AL. [0113-0115] and [0120-0121].

    PNG
    media_image7.png
    285
    626
    media_image7.png
    Greyscale

As for independent claim 22, which deals with a vehicle comprising the vehicle-mounted device, this is taught in WESTERLAGE et al. Fig. 1 above, with vehicle 20 of Fig. 1.
memory 82 may represent, in part, computer-readable storage media on which computer instructions and/or logic are encoded.]
 
    PNG
    media_image13.png
    383
    500
    media_image13.png
    Greyscale

As for dep. claim 24 (part of 22 above), which deals with a vehicle comprising the vehicle-mounted device, this is taught in WESTERLAGE et al. Fig. 1 above, with vehicle 20 of Fig. 1.

Dependent claim 21 (part of 16 above) and respective 23 (part of 22 above) is rejected under 35 U.S.C. 103 as being unpatentable over WESTERLAGE et al. / FOLLMER ET AL. / ANNAPPINDI / BHATIA as applied to claims 1-7, and 9 above, and further in view of (5a) SCHERER et al., US 2008/0.077.541 or (5b) CN 103874965.
SCHERER et al. is cited to teach monitor and check the payment or billing status for a waste collection service of a customer and updates in real time the route of the waste collection vehicle based on the billing status of a customer by bypassing the accounts that are suspended and stopping at accounts that are in good standing.  See [0028-0031].

    PNG
    media_image14.png
    449
    500
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    609
    450
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al./FOLLMER ET AL. /ANNAPPINDI /BHATIA a payment status for the service by the vehicle and transmit a control command for switching the service to on or off based on the payment status as taught by SCHERER et al. for effectively monitoring the waste disposal truck route and provides service to accounts that are in good standing, see [0029-0031].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination 
Note that in [0919] SCHERER et al. teaches the controlling of the ignition status and determining of the ignition status. 

    PNG
    media_image16.png
    389
    450
    media_image16.png
    Greyscale

CN 103874965 A is cited to teach a monitoring system which monitors a payment status of a device and transmit a control for switching between the starting-disabled state and the starting-enabled state of the device in accordance with the payment status of the device, see [0004], [0016], [0019] and [0020]

    PNG
    media_image17.png
    280
    650
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    336
    650
    media_image18.png
    Greyscale

	Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al./FOLLMER ET AL. /ANNAPPINDI /BHATIA a payment status for the service by the vehicle and transmit a control command for switching the service to on or off based on the payment status as taught by CN 103874965 for effectively monitoring the service to the device and  providing service to accounts that are in good standing or vice versa, see [0019-0020].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the 
Response to Arguments
	Applicant’s arguments on August 16, 2021 are noted and the responses are: 
1) 101 Rejection: maintained.  The step of “selectively switch the vehicle from various states” appears in the preamble of the claim which is considered as optional and may not have much patentable weight.  The step of predicting future income based on current payment is well understood, routine and conventional (WURC).
(2) 103 Rejections: applicant’s comments that the cited references fail to teach the amended features are noted, however, new citations have been used to address the amended features.  See Response to Arguments at the end of the action.
(3) 112, 2nd rejection: none.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 7:00-4:30 PM ET.
(2)Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(3) If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
(4) Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689